Citation Nr: 1232883	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO. 10-18 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a head injury, to include loss of memory and confusion.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO. A transcript of the hearing is of record. The Veteran was afforded a period of 30 days within which to submit additional evidence; however, no additional evidence has been received. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen a claim for service connection for the residuals of a head injury. He alleges that while a member of the U.S. Army, he was enroute to Bremerhaven, Germany (and not to Korea, as his representative has alleged), at some point between February and April 1956. He alleges that he fell into the ship's bulkhead during a storm at sea aboard the troop transport ship USS Simon B. Bunker (Hull Number T-AP-123).

The Board observes that the Veteran has advised VA that he did, and did not, undergo any medical treatment while on board the vessel. Compare August 2010 DRO hearing indicating that he did not undergo such treatment and July 2011 Board hearing, indicating that after the alleged on-board incident, the Veteran was taken to a sick bay, apparently examined by two senior officers (who advised him his "brain exploded") and later returned to his on-board quarters where he alleges both blood and tissue came from his mouth.

Notwithstanding this inconsistency, VA must investigate his allegation of the in-service incidents. In September 2009, VA requested the Veteran's service treatment records or any records confirming the Veteran was injured in 1956 from the National Personnel Records Center (NPRC). In a September 2009 response, NPRC informed VA that no medical records were on file and the records were "fire related."

Under such circumstances, there are heightened obligations to assist the Veteran in the development of the case; to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet.App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992). 

In November 2009 and December 2009, the Veteran was notified by the RO that his service treatment records may have been destroyed in a fire. In both letters, the RO requested that the Veteran complete enclosed forms with as much information as possible so the RO could make further efforts to verify the Veteran's claimed head injury in 1956. There was no response from the Veteran. He did not supply any evidence or information by which VA could assist in obtaining additional evidence. 

During an August 2010 hearing before the Decision Review Officer (DRO) at the RO and during the July 2011 Travel Board hearing, the Veteran intimated that any service treatment records related to his claimed head injury may not have been associated with his Army service treatment records because he was being transported overseas on a Navy ship, separate from his unit, and he was most likely treated by Navy personnel. 

In July 2011, the RO made further attempts to verify the Veteran's claimed head injury in 1956 by requesting records, specifically all deck logs or any other supporting data related to the claimed incident from the National Archives and Records Administration (NARA). The RO sought confirmation that the USS Buckner was at sea and encountered Typhoon Thelma in April 1956 and any information relevant to the Veteran's claimed head injury occurring in April through June 1956 aboard the ship. However, as noted, the Veteran reports that the USS Buckner was not enroute to Korea, but to the Federal Republic of Germany.

In August 2011, NARA responded that their records did not include decks logs for ships operating under the Military Sealift Command (formerly the Military Sea Transportation Service (MSTS)). NARA notified VA that MSTS logbook information should be requested from the Public Affairs Office at the Military Sealift Command.

In September 2011, the RO requested all deck logs or any other supporting data related to the claimed incident from the Public Affairs Office at the Military Sealift Command. In November 2011, the RO noted there was no reply to the deck logs request and forwarded the claim to the Board. However, the claim must be remanded for further development in accordance with the above-stated heightened obligations to assist the Veteran when his records are fire-related.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any outstanding service or VA treatment records dated after July 2011.  SPECIFICALLY ADVISE THE VETERAN OF ALTERNATIVE SOURCES OF SUBSTANTIATION OF HIS CLAIM, IN ACCORDANCE WITH Dixon v. Derwinski, 3 Vet.App. 261 (1992) (in missing records case, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.

* The RO must then attempt to obtain these records, as well as any other pertinent records, and associate them with the claims folder. Specifically, the RO must attempt to obtain any records of pertaining to treatment of the Veteran's claimed head injury aboard the USS Bunker by Navy personnel.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record in particular as to any claimed in-service events.

2. Contact the Public Affairs Office at the Military Sealift Command and any other appropriate government agency to obtain information, including deck logs, operational or situational reports from the USS Simon B. Buckner (T-AP-123), for the period from February to June 1956: 


Military Sealift Command
Public Affairs Office
914 Charles Morris Court
Washington Navy Yard
Washington, DC 20398-5540

* The RO/AMC must state its effort to obtain such reports; and all efforts to obtain these records should be fully documented, and a negative response is required if no records are available.

3. The RO must then readjudicate the Veteran's claim. If appropriate (i.e., the Veteran's assertion of both a storm at sea and his alleged in-service injury is corroborated), the RO should conduct any appropriate factual and medical inquiry, to include any VA medical examinations. Such examination should include consideration of all relevant medical evidence on file, including but not limited to an April 2010 CT scan of the head indicating an "old infarct in the let basal ganglia;" and an October 2007 CT scan of the head indicating "some brain atrophy . . .  (and) minimal low attenuation change in the periventricular white matter, probably associated with small vessel chronic ischemic vascular injury . . . (and) lacunar infarct in the left basal ganglia). 

If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. 

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



